Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Holcomb Resources, Inc., Appellant                   Appeal from the 348th District Court of
                                                     Tarrant County, Texas (Tr. Ct. No. 348-
No. 06-21-00049-CV        v.                         300454-18).       Memorandum Opinion
                                                     delivered by Justice Burgess, Chief Justice
Oakhollow Group, Ltd., Appellee                      Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of prosecution. Therefore, we dismiss the appeal.
       We further order that the appellant, Holcomb Resources, Inc., pay all costs incurred by
reason of this appeal.



                                                     RENDERED JULY 2, 2021
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk